          Case 2:19-cr-00251-GMN-NJK Document 71 Filed 04/01/20 Page 1 of 4



 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHERINE TANAKA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Katherine_Tanaka@fd.org
 7   Attorney for Esperanza Sanabia-Araujo
 8
 9                        UNITED STATES DISTRICT COURT

10                               DISTRICT OF NEVADA

11
     United States of America,                      Case No. 2:19-cr-251-GMN-NJK-2
12
                 Plaintiff,                         Unopposed Motion to Modify
13                                                  Conditions of Pretrial Release
           v.
14
     Esperanza Sanabia-Araujo,
15
                 Defendant.
16
17
           The defendant, Esperanza Sanabia-Araujo, by and through her counsel of
18
     record, Katherine Tanaka, Assistant Federal Public Defender, files this Unopposed
19
     Motion to Modify Conditions of Pretrial Release. This request is based on the
20
     Points and Authorities attached hereto.
21
           DATED this 1st day of April, 2020.
22
                                               RENE L. VALLADARES
23                                             Federal Public Defender
24
                                         By: /s/Katherine Tanaka
25                                             KATHERINE TANAKA
                                               Assistant Federal Public Defender
26                                             Attorney for Esperanza Sanabia-
                                               Araujo
           Case 2:19-cr-00251-GMN-NJK Document 71 Filed 04/01/20 Page 2 of 4



 1                                   Points and Authorities
 2         1)       On October 3, 2019, this court released Mrs. Sanabia on a personal
 3   recognizance bond with conditions. 1    0F      One of the conditions required that
 4   Mrs. Sanabia submit to location monitoring with GPS and curfew. 2      1F




 5         2)       Mrs. Sanabia requests that the location monitoring condition (and its
 6
     sub-conditions) be removed.      She has been subject to location monitoring for
 7
     approximately six months. She has been fully compliant with that condition as
 8
     well as all her other conditions.
 9
           3)       Defense counsel has been in contact with Mrs. Sanabia’s pretrial
10
     officer, Samira Barlow. Mrs. Barlow has confirmed Mrs. Sanabia’s compliance and
11
     has no opposition.
12
           5)       Defense counsel has also been in contact with the government.
13
      Government counsel similarly has no opposition.
14
                Dated this 1st day of April, 2020.
15
16
17                                                Respectfully submitted,

18                                                RENE L. VALLADARES
                                                  Federal Public Defender
19
                                          By: /s/Katherine Tanaka
                                                  KATHERINE TANAKA
20
21                                                Assistant Federal Public Defender
                                                  Attorney for Esperanza Sanabia-
22                                                Araujo

23
24
25
26
           1
               ECF No. 24.
           2   Id. (conditions 50A, 51D, 52, and 53).
                                                  2
          Case 2:19-cr-00251-GMN-NJK Document 71 Filed 04/01/20 Page 3 of 4



 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
 4
     United States of America,                     Case No. 2:19-cr-251-GMN-NJK-2
 5
                 Plaintiff,                        PROPOSED ORDER
 6
           v.
 7
     Esperanza Sanabia-Araujo,
 8
 9               Defendant.
10
11         IT IS ORDERED that Mrs. Sanabia’s pretrial release conditions shall be
12   modified to remove her location monitoring conditions (50A, 51D, 52, and 53).
                        2nd
13         DATED this _____ day of April 2020.
14
15
16
                                              UNITED STATES MAGISTRATE
17                                            JUDGE
18
19
20
21
22
23
24
25
26



                                               3
